Title: From Benjamin Franklin to Deborah Franklin, 14 January 1758
From: Franklin, Benjamin
To: Franklin, Deborah


Dear Debby,
London, January 14, 1758.
I wrote a very long letter to you lately, two whole sheets full, containing answers to all yours received during my sickness. I have since received your kind favours of November 13 and November 16th. It has given me great concern that you should be so disappointed in having no letters by captain Luthwycke; you know by this time how it happened; but I wonder you should expect letters from me, by the way of Ireland; it being quite out of my knowledge, when vessels are to sail from thence.
I am thankful to God for sparing my little family in that time of general sickness, and hope to find them all well, at my return. The New York paper you sent me was the latest that came, and of use to our friend, Strahan. He has offered to lay me a considerable wager, that a letter he has wrote to you will bring you immediately over hither; but I tell him I will not pick his pocket; for I am sure there is no inducement strong enough to prevail with you to cross the seas. I would be glad if I could tell you when I expected to be at home, but that is still in the dark; it is possible I may not be able to get away this summer; but I hope, if I stay another winter, it will be more agreeable than the greatest part of the time I have hitherto spent in England. But however I must bring my business to some conclusion.
I received Sally’s letter of November 12th, but cannot now write to her. I wrote to my friends generally by last packet, and shall write to them again by a ship of Mr. Ralph’s, to sail from here in about a fortnight. I am not yet quite so hearty as before my illness; but I think I am daily stronger and better, so I hope I have had my seasoning; but much writing still disorders me.
My duty to mother, and love to Sally, Debby, Mr. Dunlap, and all friends that inquire after me. I am, my dear child, Your ever loving husband,
B. Franklin.
Billy presents his duty to you and mother, and love to his sister.
